DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Regarding claims 1-10, each instance of the limitation “characterized in that” should be changed from boldface font to normal font. 
Regarding claim 1, the limitation “The unit” in line 1 should be changed to –A unit--.
Regarding claim 1, the limitation “the object” in line 1 should be changed to –an object--.
Regarding claim 1, the limitation “the therapeutic beam” in line 2 should be changed to –a therapeutic beam--.
Regarding claim 1, the limitation “the external source” in line 2 should be changed to –an external source--.
Regarding claim 1, the limitation “the source” in line 4 should be changed to –a source--.
Regarding claim 1, it is suggested that the “source (4)” recited in line 4 should be further distinguished (e.g. second source, etc., provided merely as an example) from the “external source (3)” in line 2 to avoid confusion between the two limitations.
Regarding claim 1, the limitation “the imaging detector” in line 5 should be changed to –an imaging detector--.
a mobile platform--.
Regarding claim 1, the limitation “the adjustable table” in line 8 should be changed to –an adjustable table--.
Regarding claim 1, the limitation “the load-bearing means” in line 9 should be changed to –the at least one load-bearing means—in order to have proper antecedent basis. 
Regarding claim 2, the limitation “the rotating support frame” in line 2 should be changed to –a rotating support frame--.
Regarding claim 2, the limitation “the columns” in line 5 should be changed to –the two columns—in order to have proper antecedent basis. 
Regarding claim 2, the limitation “arms” in line 6 should be changed to –the two arms—in order to have proper antecedent basis.
Regarding claim 2, the limitation “the inner rings” in line 7 should be changed to –
Regarding claim 2, the limitation “the inlet” in line 8 should be changed to –an inlet--.
Regarding claim 2, the limitation “the outlet” in line 9 should be changed to –an outlet--.
Regarding claim 3, the limitation “the arms” should be changed to –the two arms--.
Claim 3 is dependent on claim 3 which appears to depend on itself. For the present purposes of examination, claim 3 has been interpreted as instead being dependent on claim 2. Further clarification is required. 
Regarding claim 6, the limitation “the source (14)” should be changed to –the at least one adjustable source—in order to have proper antecedent basis. 
Regarding claim 8, the limitation “the inlet” should be changed to –an inlet--.
Regarding claim 8, the limitation “the other imaging detector (15)” should be changed to –the second imaging detector (15)--.
Regarding claim 8, the limitation “the outlet” should be changed to –an outlet--.

Claim 10 is dependent on “any of patent claims 1 through 10” which appears to depend on itself.. For the present purposes of examination, the claim has been interpreted as instead being dependent on any of claims 1-9. Further clarification is required. 
Regarding claim 10, the limitation “the outlet” in line 3 should be changed to –an outlet-.
Regarding claim 10, the limitation “patent claims” should be changed to –(1)—in order to provide consistency with previous recitations of this limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
what? Further clarification is required. 
Regarding claim 1, the phrase "in particular" in line 6 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the present purposes of examination, the limitation has been treated as part of the claimed invention, however further clarification is required.
Claim 1 recites the limitation “the irradiated object” in line 8 which renders the claim indefinite because it is unclear whether this is the same or different “object” previously recited in line 1. For the present purposes of examination, the limitations have been interpreted as being the same. Further clarification is required. 
Claim 1 recites the limitation “at least one scanning pair” in lines 9-10 which renders the claim indefinite because it is unclear whether this is the same or different “at least one scanning pair” previously recited in line 3. It is also unclear whether the recitation of “scanning pair” in line 11 is also the same or different as the previous recitations of “at least one scanning pair”. For the present purposes of examination, the limitations have all been interpreted as being the same. Further clarification is required. 
Claim 1 recites the limitation “adjustable table” in line 11 which renders the claim indefinite because it is unclear whether this is the same or different adjustable table previously 
Claim 1 recites the limitation "the free working space" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Further clarification is required. 
Claim 2 recites the limitation “the scanning pair” in line 5 which renders the claim indefinite. It is unclear whether this limitation references the “at least one scanning pair” in line 3 or lines 9-10 of claim 1 or the “scanning pair” in line 11 of claim 1. For the present purposes of examination, since each of the 3 limitations in claim 1 have been interpreted as being the same, the limitation in claim 2 has also been interpreted as –the at least one scanning pair—as recited in line 3 of claim 1. Further clarification is required. 
Claim 3 recites the limitation “the scanning pair” which renders the claim indefinite. It is unclear whether this limitation references the “at least one scanning pair” in line 3 or lines 9-10 of claim 1, the “scanning pair” in line 11 of claim 1, or the “scanning pair” in claim 2. For the present purposes of examination, since each of the 4 limitations in claims 1 and 2 have been interpreted as being the same, the limitation in claim 3 has also been interpreted as –the at least one scanning pair—as recited in line 3 of claim 1. Further clarification is required. 
Claim 6 recites the limitation "the robotic arm".  There is insufficient antecedent basis for this limitation in the claim. For the present purposes of examination, the limitation has been interpreted as –a robotic arm--. Further clarification is required.

Claim 8 recites the limitation “two imaging detectors (15)” in line 2 which renders the claim indefinite. It is unclear whether there are a total of two imaging detectors (15) or an additional two imaging detectors (15) (e.g. in addition to the imaging detector (15) previously recited in claim 7 from which claim 8 depends). For the present purposes of examination, the former interpretation has been used, e.g. a total of two imaging detectors (15). Further clarification is required.
Claim 9 recites the limitation "the rotating support frame (9)".  There is insufficient antecedent basis for this limitation in the claim. Further clarification is required. 
Claim 9 recites the limitation "the column".  There is insufficient antecedent basis for this limitation in the claim. Further clarification is required.
Claim 10 recites the limitation "The equipment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “animals” in line 2 which renders the claim indefinite because it is unclear whether this is the same or different “animals” previously recited in claim 1 
Claim 10 recites the limitation “the radiotherapy vault (16)” in the singular in line 7 which renders the claim indefinite because the previous recitation of the limitation is “radiotherapy vaults (16) which is plural. Further clarification is required. 
Claim 10 recites the limitation “where the unit is arranged as to the outlet of the external source (3) [...]” which renders the claim indefinite because it the meaning of the limitation is unclear. Specifically the relationship the unit’s arrangement and the outlet of the external source (3) which is linked by the phrase “as to” cannot be understood from the claimed language. Further clarification is required. 
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deutschmann (US 2014/0046212, February 13, 2014, corresponding EP document is applicant submitted prior art via the IDS).
Regarding claim 1, as the claims best understood in light of the 35 USC 112(b) rejection stated above, Deutschmann discloses the unit (1) (Figs. 1-6 and corresponding descriptions) for the irradiation of the object by the therapeutic beam (2) of particles from the external source (3) and simultaneous CT scanning of the object using at least one scanning pair consisting of the source (4) of scanning ionizing radiation and of the imaging detector (5) of ionizing radiation arranged on the opposite side, in particular for radiotherapeutic preclinical studies on animals (“Specifically, a fast imaging system which supports two, three and four dimensional image functions in a more flexible set up, in particular when used in combination with a radiation source emitting a radiotherapy treatment beam would be desirable.” [0006]; also see “According to an aspect of the present invention, an imaging system is provided, particularly for use in medical interventions such as radiotherapy or surgery. The imaging system of the invention comprises the imaging ring system including a carriage ring, a first rotatable ring carrying a first imaging unit, e.g. an X-ray radiation source, and a second rotatable ring carrying a second imaging unit, e.g. a radiation detector such as a flat panel as used for planar imaging of patient anatomy or CBCT acquisitions.” [0007]; also see Figs. 1-6 and corresponding descriptions; examiner notes that the limitation in particular for radiotherapeutic preclinical studies on animals is given limited patentable weight because a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The prior art structure is capable of performing the intended use, therefore it meets the claim.) characterized in that it consists of 
the mobile platform (6) (industrial robot 1 in Fig. 1(a), reproduced below and corresponding description; also see Figs. 1(b)-6 and corresponding descriptions) equipped with the adjustable table (7) (couch 4 in Fig. 1(a), reproduced below, and corresponding description; also see Figs. 1(b)-6 and corresponding descriptions) to support the irradiated object (“The system comprises a standard industrial robot 1 with six axes. The robot 1 is ceiling mounted, and holds a--preferably radiotransparent--couch 4 where a patient 5 can be positioned in 6 degrees of freedom in order to be aligned with respect to a medical procedure workspace or devices during the intervention.” [0038]) and equipped with at least one load-bearing means (“carriage” [0039]) supporting at least one scanning pair installed in a movable manner as to the adjustable table (7) (“The carriage holds an imaging ring system 3 comprising an inner carrier ring 31 which is in fixed connection with the carriage and two rotatable rings, where each rotatable ring can be rotated motorized. The rings 31 are centered around the longitudinal axis of the couch 4/patient 5. One rotatable ring can hold an X-ray source 32, the second rotatable ring can hold a radiation detector 33, i.e. a flat panel as used for planar imaging of patient anatomy or cone beam CT (CBCT) acquisitions. The carriage can be retracted to the end of the couch as shown in FIG. 1(a). In addition, the source 32 and the detector 33 may by positioned underneath the couch 4 in this parking position, in order to allow the patient 5 to comfortably get on and off the couch 4.” [0039]), where the load-bearing means, scanning pair and adjustable table (7) delimit the free working space (8) for unshielded travel of the therapeutic beam (2) of particles through the unit (1) (“As shown in the embodiment illustrated in FIGS. 1 and 2, the imaging units 32 and 33 are positioned to extend from the first and second rotatable rings in the longitudinal direction of the patient couch in order not to interfere with the medical device used in connection with the positioning and imaging system. Namely, in the embodiment shown, the carrier and rotatable rings are positioned closer to the robotic arm than the imaging units. This allows, e.g. when the system is used together with in a LINAC, the imaging system can be 

    PNG
    media_image1.png
    400
    491
    media_image1.png
    Greyscale

	Regarding claim 7, Deutschmann further discloses at least one imaging detector (15) of the therapeutic beam (2) of particles (“In case of installation in radiotherapy, the flat panel imaging detector can be used to visualize kV X-ray intensity or MV interventional treatment beam intensity alternatively. MV imaging may be used for portal imaging applications or dosimetry applications, where the detector can be rotated synchronously with the LINAC gantry 
	Regarding claim 9, as best understood in light of the 35 USC 112(b) rejection stated above, Deutschmann further discloses the imaging detector (15) is arranged at the rotating support frame (9) (“the second rotatable ring can hold a radiation detector 33, i.e. a flat panel as used for planar imaging of patient anatomy or cone beam CT (CBCT) acquisitions” [0039]) or the column (10) or a robotic arm (13). 
	Regarding claim 10, as best understood in light of the 35 USC 1112(b) rejection stated above, Deutschmann further discloses the equipment to conduct preclinical studies using ionising beams on animals inside radiotherapy vaults (16) for clinical radiotherapeutic irradiation of patients with the outlet of the external source (3) of the therapeutic beam (2) of particles installed in the inner space of the vaults (see “LINAC gantry” in Fig. 5, reproduced below, and corresponding description) characterized in that the equipment comprises the unit (1) designed according to any of patent claims 1 through 10  (see rejection of claim 1 above) that is placed in the inner space of the radiotherapy vault (16) (see Fig. 5 below and corresponding description), where the unit is arranged as to the outlet of the external source (3) for unshielded travel of the therapeutic beam (2) of particles through the free working space (8) delimited by the unit (1) (“Namely, in the embodiment shown, the carrier and rotatable rings are positioned closer to the robotic arm than the imaging units. This allows, e.g. when the system is used together with in a LINAC, the imaging system can be moved close to the LINAC treatment system in an oblique or orthogonal orientation thereto without colliding with the treatment system. During the treatment, it is thus possible to treat the patient with the medical treatment device and to simultaneously take images of the .

    PNG
    media_image2.png
    406
    466
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Deutschmann as applied to claim 1 above and in view of Gregerson (US 2016/0338656, November 24, 2016, applicant submitted prior art via the IDS).
Regarding claim 2, as best understood in light of the 35 USC 112(b) rejection stated above, Deutschmann discloses the limitations of claim 1 as stated above. Deutschmann further discloses the load-bearing means consists of the rotating support frame (9) (“inner carrier ring 31” in Figs. 1-6 and corresponding descriptions) fixed using axial bearings (“comprising an inner carrier ring 31 which is in fixed connection with the carriage and two rotatable rings, where each rotatable ring can be rotated motorized.” [0039]), where the rotating support frame (9) has at least two arms (11) to support the scanning pair (“two rotatable rings” [0039]), and arms (11) of the rotating support frame (9) delimit the free working space (8) ([0042), and with the inner rings (12) of the axial bearings arranged at the inlet of the therapeutic beam (2) of particles to the delimited free working space (8) and at the outlet of the therapeutic beam (2) of particles from the free working space (8) for unshielded travel of the therapeutic beam (2) of particles through the load-bearing means (“the imaging units 32 and 33 are positioned to extend from the first and second rotatable rings in the longitudinal direction of the patient couch in order not to interfere with the medical device used in connection with the positioning and imaging system. Namely, in the embodiment shown, the carrier and rotatable rings are positioned closer to the robotic arm than the imaging units. This allows, e.g. 
Deutschmann fails to disclose between two columns (10) protruding from the mobile platform (6).
However, Gregerson teaches, in the same field of endeavor, a rotating support frame (gantry ring 40 in Figs. 1, 3 and corresponding descriptions) between two columns (10) protruding from the mobile platform (6) (“pair of arms 31, 33 extending up from base” [0035]; also see Figs. 1, 3 and corresponding descriptions; also see [0007]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Deutschmann with between two columns (10) protruding from the mobile platform (6) as taught by Gregerson in order to translate and rotate the frame in relation to the mobile platform ([0007] of Gregerson).
Regarding claim 3, as best understood in light of the 35 USC 112(b) rejection stated above, Deutschmann modified by Gregerson discloses the limitations of claim 2 as stated above. Deutschmann further discloses the scanning pair on the arms (11) of the rotating support frame (9) is adjustable (“In use, the carriage can be moved in a longitudinal direction of the couch 4 to position the source 32 and the detector 33 in the appropriate position along the patient. This movement is illustrated in FIG. 2(a). Furthermore, the rotatable rings of the imaging .

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Deutschmann as applied to claim 1 above and in view of Kuduvalli et al. (US 2012/0035470 February 9, 2012, hereinafter “Kuduvalli”).
Regarding claim 4, Deutschmann discloses the limitations of claim 1 as stated above. Although Deutschmann suggests the load-bearing means consists of at least one robotic arm (13) (“the carriage and imaging rings may also be mounted on a standard treatment couch or on any other robotic positioner” [0053]), Deutschmann fails to explicitly disclose the load-bearing means consists of at least one robotic arm (13).
However, Kuduvalli teaches, in the same field of endeavor, the load-bearing means consists of at least one robotic arm (13) (“each of the respective arm members 212 and 214 is an articulated robot arm having a respective shoulder joint 212' and 214' connected to the second ring member 218, the kV imaging source 213 and kV imaging detector 215 being coupled to the 

    PNG
    media_image3.png
    371
    483
    media_image3.png
    Greyscale

	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Deutschmann with the load-bearing means consists of at least one robotic arm (13) as taught by Kuduvalli in order to provide a highly versatile range of positions and orientations for the imaging source and detector ([0040] of Kuduvalli).
	Regarding claim 5, Deutschmann discloses the limitations of claim 1 as stated above. Although Deutschmann at least one adjustable source (14) of therapeutic ionizing radiation ((“LINAC gantry” in Fig. 5, reproduced below, and corresponding description; also see [0009])), Deutschmann fails to specifically disclose that the mobile platform (6) is equipped with at least one adjustable source (14) of therapeutic ionizing radiation.

    PNG
    media_image4.png
    372
    449
    media_image4.png
    Greyscale

	However, Kuduvalli teaches, in the same field of endeavor, 	that the mobile platform (6) is equipped with at least one adjustable source (14) of therapeutic ionizing radiation (“the arm member 204 is an articulated robot arm having a shoulder joint 204' connected to the first ring member 216, the radiation treatment head 206 being coupled to the articulated robot arm 204 at a distal end thereof opposite the shoulder joint 204'” [0036]; also see Fig. 2A, reproduced above, and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Deutschmann with that the mobile platform (6) is equipped with at least one adjustable source (14) of therapeutic ionizing radiation as taught by Kuduvalli in order to provide a highly versatile range of positions and orientations for the adjustable source of therapeutic ionizing radiation ([0036] of Kuduvalli).
Regarding claim 6, Deutschmann modified by Kuduvalli discloses the limitations of claim 5 as stated above and Kuduvalli further teaches that the source (14) of therapeutic ionizing radiation is arranged at the robotic arm (13) itself (“the arm member 204 is an articulated robot arm having a shoulder joint 204' connected to the first ring member 216, the 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Deutschmann with that the source (14) of therapeutic ionizing radiation is arranged at the robotic arm (13) itself as taught by Kuduvalli in order to provide a highly versatile range of positions and orientations for the adjustable source of therapeutic ionizing radiation ([0036] of Kuduvalli).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deutschmann.
Regarding claim 8, as best understood in light of the 35 USC 112(b) rejection stated above, Deutschmann discloses the limitations of claim 7 as stated above. Deutschmann further suggests it is equipped with two imaging detectors (15) of the therapeutic beam (2) of particles, where the first imaging detector (15) is arranged at the inlet of the therapeutic beam (2) of particles into the delimited free working space (8) and the other imaging detector (15) is arranged at the outlet of the therapeutic beam (2) of particles from the free working space (8) (“Instead of rotating an X-ray source and a flat panel imager, two detectors can be positioned for PET applications. Also, Compton- or timepix detectors can be used to verify the effects of ionizing irradiation inside an object (patient). Alternatively, optical 3D scanners can be positioned by means of the rotating rings to measure a closed patient's surface, avoiding shadow-artifacts.” [0051]; also see [0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SERKAN AKAR/            Primary Examiner, Art Unit 3793